—In an action, inter alia, to recover damages for personal injuries, the defendants Raskin & Kremins, Esqs., Bruce J. Raskin, Michael F. Kremins, Raskin & Rappoport, P. C., Lester Raskin, and the Estate of Lewis J. Rappoport by his Executrix Christine Rappoport appeal, as limited by their brief, from so much of an order of the Supreme Court, Kings County (Clemente, J.), dated January 27, 1998, as granted that branch of the motion of the defendants Daror Associates, United Equities Company, Braus Management, Inc., Moses Marx, and Leo Weiner which was for summary judgment dismissing the appellants’ cross claims insofar as asserted against them.
Ordered that the order is affirmed insofar as appealed, with costs.
The Supreme Court properly determined that the moving defendants were, collectively, out-of-possession landlords, and may not be cast in liability under the circumstances of his case, for the plaintiff’s fall over a “bump” in the carpeting in the appellants’ law office (see, Ortiz v. RVC Realty Co., 253 AD2d 802; Aprea v Carol Mgt. Corp., 190 AD2d 838).
The appellants’ remaining contention is without merit. S. Miller, J. P., Sullivan, Friedmann and Luciano, JJ., concur.